Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 6/14/2021, wherein claims 1-12 are canceled and claims 13-20 are newly added.
Claims 13-20 are pending in the instant application and are examined on the merits herein.
Priority
This application is a continuation of application 16/439563, now US 11,058,714, filed on 6/12/2019, which is continuation-in-part of application 15/181726, now abandoned, filed on 6/14/2016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dharma Biomedical (October 2015, reference of record in 15/181726).
Dharma discloses that when modified citrus pectin (MCP) and honokiol are administered to mouse cells induced into an inflamed state, the MCP/honokiol combination exhibited synergistic inhibition of the pro-inflammation markers, TNF-alpha and NF-kappa-B. (pp. 2, 11 and 14) Dharma also discloses that the pro-inflammation markers are involved in cardiovascular diseases, cancer and neurodegenerative diseases. (ibid.) Dharma states that, “Pro-inflammatory cytokines are involved in the pathogenesis of a large number of disease processes. Interleukin 6 (IL-6) and tumor necrosis factor-a (TNF-a) are two multi-functional proinflammatory cytokines that are involved in the pathogenesis of inflammation, cardiovascular diseases, cancer and neurodegenerative disease through a series of cytokine signaling pathways. Hence, inhibition of such cytokines has currently become a major target of drug development. It is, however, important that such potential therapeutic agents demonstrate inhibitory bioactivity with respect to these cytokines.” (p. 2)
Dharma does not disclose a method of reducing inflammation in a mammal.
With respect to Dharma not disclosing a method of treating a mammal, it has been decided that: 1) when there is a reasonable correlation between in vitro or in vivo animal testing and a claimed method invention, a rigorous correlation between said testing and the claimed method is not necessary and 2) that there is no insurmountable difficulty in moving to the next level in the screening chain (i.e. in vitro testing – in vivo animal testing – in vivo human testing) once successful testing has been demonstrated at the previous link in the chain. Cross v. Iizuka, 753 F.2d 1040, 1051, 224 USPQ 739, 747-48 (Fed. Cir. 1985) and (MPEP § 2107.03 and § 2164.02).  Dharma demonstrates successful reduction in pro-inflammatory markers when a combination of MCP and honokiol is administered to mouse cells. Hence, one of ordinary skill in the art would have a reasonable expectation of success in moving to the in vivo stage of testing in mice and the MCP/honokiol combination reducing inflammation in said mice. Experiment I of Dharma was designed as a model of inflammation, inflammation was induced in the mouse cells by introduction of LPS. Thus, Experiment I of Dharma was clearly directed towards a model of subjects having inflammation. Extending the in vitro experiments of Dharma to the next prima facie obvious step in the screening chain would be to induce inflammation, in a mouse. Hence, once inflammation is induced, said mouse would necessarily be a subject in need of reduction or inhibition of inflammation. Moreover, Dharma demonstrates that the mixture of honokiol and MCP exhibits synergistic reduction of TNF-alpha (see Table 1, row 1), which is the pro-inflammatory marker investigated in Experiment I. Therefore, one of ordinary skill in the art would reasonably expect the synergy demonstrated, in the in vitro model, to extend to the in vivo mouse testing phase where the ability of a mixture of honokiol and MCP to reduce inflammation would be monitored by reduction of TNF-alpha.
With respect to claim 14, Dharma does not teach or suggest the routes of administration instantly claimed. However, in view of the discussion above regarding the prima facie obviousness of moving from an in vitro stage of testing to an in vivo stage of testing, one of ordinary skill in the art would have to deliver the active agents to an animal model when moving to the in vivo stage of testing. One of ordinary skill in the art has a variety of commonly known routes of administration, including oral, topical or intravenous routes, which would be expected to be effective in assessing whether the synergy observed at the in vitro stage of testing would be observed in the animal model. Hence, one or more of the instantly claimed routes of administration would be prima facie obvious, especially considering that the instant claims encompass numerous common methods of administering a pharmaceutical composition.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicant has submitted arguments dated 6/14/2021. Applicant argues that the cited Rhamachandran et al. reference provides evidence of unexpected results, particularly that the combination of MCP/honokiol yields synergistic reduction of inflammation. Applicants’ argument is not persuasive because a synergistic anti-inflammatory effect of MCP/honokiol is expected, based on the disclosure of Dharma. While a demonstration of synergy is considered as evidence of non-obviousness, such synergy may not be persuasive when it is expected. “However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991). (MPEP 716.02(a))

Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dharma Biomedical (October 2015, reference of record in 15/181726), in view of Eliaz et al. (US 8,916,541; 2014, reference of record in 15/181726).
The disclosure of Dharma is referenced as discussed above. Dharma does not teach the dosage detailed in claim 15.
Eliaz et al. discloses a method of treating numerous types of cancer (e.g. lung cancer), in a mammal in need thereof, by administering synergistic amount of 5-500 mg/kg/day honokiol (HNK) and 15-700 mg/kg/day of modified citrus pectin (MCP), wherein oral administration is preferred, but intraperitoneal, intramuscular, intravenous and subcutaneous administration, as well as administration across mucous membranes, for example, through rectal and vaginal suppositories, are all embraced by this invention. (Claims 1 and 4; Col. 9, Ln. 35-40) Eliaz et al. also teaches that both honokiol and MCP act as anti-inflammatory agents. (Cols. 1, Ln. 43 and Col. 2, Ln. 47) Moreover, Eliaz et al. teaches that MCP has an important stimulatory effect on the immune system. The immunomodulatory effects of MCP may be involved in the synergy observed between these two agents. The synergy may also be dependent on the anti-inflammatory properties of HNK, and the activation of additional pathways when co-administered. (Col. 4, Ln. 4-9) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dharma and look to Eliaz et al. for guidance on in vivo dosing of a combination of MCP/honokiol. One would be motivated to look to Eliaz for guidance because the dosing of Dharma is directed towards in vitro testing. As discussed above, because Dharma presents successful synergistic inhibition of inflammation, in vitro, it is reasonable to expect a similar result with animal model in vivo testing and one would then need guidance in dosing for MCP and honokiol in an in vivo system. Eliaz provides this guidance. Eliaz teaches that the combination of MCP/honokiol is synergistic and that the synergy is, at least in part, due to the anti-inflammatory properties of MCP and honokiol. Hence, it would be reasonable for one to expect that the in vivo dosing ranges of Eliaz would be applicable to the anti0inflammatory treatment of Dharma.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
 
Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dharma Biomedical (October 2015, reference of record in 15/181726), in view of Lukacs et al (J. Immun., 1995, PTO-892).
The disclosure of Dharma is referenced as discussed above. Dharma does not teach treatment of acute and/or chronic inflammation.
Lukacs et al. discloses TNF-alpha has been demonstrated to mediate many crucial events for the initiation of both acute and chronic inflammatory events, including the up-regulation of adhesion molecule expression, the induction of other early response cytokines (IL-1 and IL-6), and the activation of leukocyte-specific chemotactic cytokines (chemokines). (p. 5411, Col. 2) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the anti-inflammatory method of Dharma would be applicable to both acute and chronic inflammation because Dharma shows that inflammation is reduced via inhibition of TNF-alpha. Since TNF-alpha is implicated in both acute and chronic inflammation, as per Lukacs, inhibition of TNF-alpha would be expected to reduce acute and chronic inflammation.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dharma Biomedical (October 2015, reference of record in 15/181726), in view of Wang et al (Exp. Thera. Med., 2012, PTO-892).
The disclosure of Dharma is referenced as discussed above. Dharma does not teach that the subject has symptoms associated with the need for anti-oxidants.
Wang et al. discloses that honokiol ameliorates cerebral infarction, by acting as a radical scavenger to reduce oxidative stress and reduce inflammation. It is known that an increased formation of reactive oxygen species (ROS) at the time of reperfusion plays a crucial role in driving the inflammatory cascade. ROS activate NF‑κB, a key transcription factor, and modulate the expression of inflammation‑related proteins, including TNF‑α and IL‑6, which are significant in the development of myocardial I/R injury. With this background, pharmacological intervention to scavenge ROS may have a double benefit in myocardial I/R injury: it may diminish the progression of myocardial damage by either attenuating ROS‑induced lipid peroxidation or by preventing the free radical‑mediated inflammation response. Honokiol is an active component of Magnolia officinalis (Houpo), a traditional Chinese herb used for the treatment of various vascular diseases, including ischemia, heart disease and stroke. Honokiol has been shown to mitigate cerebral I/R injury through its antioxidant and anti‑inflammatory effects. Pretreatment with honokiol significantly reduced infarct size, and serum creatine kinase (CK) and lactate dehydrogenase (LDH) release compared with those in the I/R group following a 2‑h reperfusion. The malondialdehyde (MDA) level, myeloperoxidase (MPO) activity, concentrations of tumor necrosis factor (TNF)‑α and interleukin (IL)‑6 and expression level of NF‑κB were all reduced by honokiol pretreatment, while honokiol inhibited the decreases in superoxide dismutase (SOD) and catalase (CAT) activities. In addition, less neutrophil infiltration and histopathological damage in the myocardium were observed in the honokiol‑pretreated group. These findings indicate that honokiol pretreatment diminished myocardial I/R injury through attenuation of oxidative stress and inflammation. (p. 315) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a subject having myocardial I/R injury, with elevated levels of various enzymes and chemokines (e.g. NF-kappa-B and TNF-alpha), where the subject is treated with honokiol, would be a subject in need of anti-oxidants because Wang teaches that it is the radical scavenging (a.k.a. anti-oxidant) properties of honokiol that ameliorate myocardial I/R injury, by removing reactive oxygen species. Further, elevated chemokine levels would be considered a symptom of the myocardial I/R injury. Dharma teaches that the MCP/honokiol treatment is applicable to cardiovascular diseases. So it would be reasonable to treat a subject exhibiting symptoms in need of antioxidants, due to a myocardial I/R injury, by administering MCP/honokiol instead of just honokiol, because Dharma teaches that MCP/honokiol is synergistic in reducing NF-kappa-B and TNF-alpha, which are some of the chemokines taught by Wang as responsible for the reactive oxygen species induced myocardial I/R injury. Hence, the MCP/honokiol treatment of Dharma would be expected to be superior to honokiol alone.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/DALE R MILLER/           Primary Examiner, Art Unit 1623